Name: Council Regulation (EEC) No 3931/90 of 20 December 1990 allocating, for 1991, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  economic geography
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 378 /57 COUNCIL REGULATION (EEC) No 3931 /90 of 20 December 1990 allocating, for 1991 , Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas it is for the Community to lay down , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be shared out among the Member States by means of quotas in accordance with Article 4 of Regulation (EEC) No 170 / 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( s), as amended by Regulation (EEC) No 3483 / 88(6), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal (2 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other ( 3 ), and the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community , on the one hand , and the Government of Denmark and the Home Rule Government of Greenland, on the other (4), establish the catch quotas allocated to the Community in Greenland waters ; Whereas these catch quotas may be used by vessels not flying the flag of a Member State of the Community to the extent that this is necessary for the proper functioning of the fisheries agreements which the Community has concluded with third countries ; Whereas the Community shall inform the authorities responsible for Greenland of its reaction to offers regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries not later than six weeks after receipt of the offer ; Article 1 For 1991 , the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex. Article 2 Should the authorities responsible for Greenland make an offer regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries , the Council shall , acting by a qualified majority on a proposal from the Commission, take a decision on that offer within six weeks of receipt thereof. Article 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1990. For the Council The President P. BUKMAN 0 ) OJ No L 24 , 27. 1 . 1983 , p. 1 . (2) OJ No L 302, 15 . 11 . 1985 , p. 1 ( 3 ) OJ No L 29 , 1 . 2 . 1985 , p. 9 . ( 4 ) OJ No L 252, 15 . 9 . 1990 , p. 2 . (*) OJ No L 207 , 29 . 7 . 1987 , p. 1 . ( 6 ) OJ No L 306 , 11 . 11 . 1988 , p. 2 . No L 378 / 58 Official Journal of the European Communities 31 . 12 . 90 ANNEX Allocation of Community catch quotas in Greenland waters for 1991 Species Geographicalregion Community catch quotas (tonnes) Quotas allocated to Member States ( tonnes) Amounts allocated to Norway (tonnes ) (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') ( tonnes) (shown for information only) 1 2 3 4 5 6 Cod NAFO 0/ 1 ICES XIV/V 19 000 15 000 Germany 14 630 United Kingdom 4 370 Germany 13 040 United Kingdom 1 960 Redfish NAFO 0/ 1 ICES XIV /V 5 500 46 820 Germany 5 395 United Kingdom 105 Germany 46 270 France 330 United Kingdom 220  500 Greenland halibut NAFO 0/ 1 ICES XIV /V 1 850 3 750 Germany 1 575 United Kingdom 75 Germany 3 375 United Kingdom 175 200 (2) 200 ( 2) 150 150 Halibut NAFO 0/ 1 200  200 ( 2) Deep-water prawns NAFO 0/ 1 ICES XIV /V 440 ( 3 ) 3 910 Denmark 220 France 220 Denmark 705 France 705 2 500 160 990 Catfish NAFO 0/ 1 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark 3 000 France 3 000 Germany 24 000  Capelin ICES XIV/V 30 000 Community 30 000 10 000 (2) (!) These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1991 agreed on by the Community and the Faroe Islands . ( 2) If fishing gear other than long-line is used, Norway will submit a report on this fishing (zone , number of vessels, net specification , catch composition). (3 ) South of 68 ° N.